Title: To George Washington from Major Henry Lee, Jr., 5 June 1779
From: Lee, Henry Jr.
To: Washington, George


        
          Sir.
          Scotch plains, [N.J.] Friday 5th June 79
        
        Being disappointed in not meeting with your Excellencys instructions which by a letter from Col. Meade was to have been lodged at General Green’s I have moved forward to this place, & intend to prosecute the route towards Paramus.
        I am happy to advise your Excellency, that the horses are in true order for service, but must lament, that no measures have been taken by the Commissary General of forage for their subsistence on the march.
        As the future services of the Corps will depend totally on the ability of the horses, I wish to consult their comfort by easy marches, & if a different line of conduct is necessary, must request your Excellency will please to direct. I have the honor to be, with inviolable affection your Excellency’s most obet & most hum: servant.
        
          Henry Lee Junr
        
      